      Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 1 of 22 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


MICHAL FUS,                                   )
individually and on behalf of all others      )
similarly situated,                           )
                                              )
               Plaintiff,                     )               No.
                                              )
       v.                                     )               JURY TRIAL DEMANDED
                                              )
CAFEPRESS, INC.,                              )
                                              )
               Defendant.                     )

                                           COMPLAINT

       Plaintiff Michal Fus, individually and on behalf of all others similarly situated, by and

through his attorneys, Fegan Scott LLC, for their Complaint against Defendant CafePress, Inc.,

allege as follows:

                                      I.    INTRODUCTION

       1.      CafePress is heralded as the world’s largest online gift shop, carrying more than

one billion products on its website, including t-shirts, mugs, and bags that can be user-

customized with logos and other designs. Tens of millions of people have trusted CafePress with

their online shopping, which CafePress touts as: “Safe and Secure Shopping. Guaranteed.”

       2.      Despite its guarantee, on October 2, 2019, CafePress notified its customers that its

online shopping website database had been hacked nine months earlier in February of 2019.

       3.      CafePress failed to protect Plaintiff’s and its customers’ personal information,

including their names, addresses, telephone numbers, email addresses, passwords, the last four

digits of credit cards, credit card expiration dates, and, in some instances, social security numbers

and tax identification numbers.

       4.      Since the data breach occurred, CafePress customers have been exposed to credit


                                                  1
      Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 2 of 22 PageID #:1




card theft and subjected to resulting economic losses. Plaintiff has and will incur costs to

mitigate the risk for the data breach, such as paying for credit monitoring services. Regardless of

whether they have yet to incur out-of-pocket losses, Plaintiff and all CafePress customers whose

personal information was stolen remain subject to a pervasive, substantial and imminent risk of

identity theft and fraud.

        5.      This class action is brought on behalf of all natural persons victimized by the

CafePress data breach to redress the damage that they have suffered and to obtain appropriate

equitable relief to mitigate the risk that CafePress will allow another breach in the future.

Plaintiff and the nationwide class he seeks to represent assert claims for CafePress’s negligence,

negligence per se, and violations of state consumer protection laws.

                                       II.          JURISDICTION

        6.      This Court has subject-matter jurisdiction pursuant to the Class Action Fairness

Act of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action in which the matter in

controversy exceeds the sum of $5,000,000 and Defendant is a citizen of a State different from

that of at least one Class member. This Court also has supplemental jurisdiction pursuant to 28

U.S.C. § 1367(a) because all claims alleged herein form part of the same case or controversy.

        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claims occurred in this District and CafePress

does business in this District and is therefore subject to personal jurisdiction in this District.

                                             III.     PARTIES

        8.      Plaintiff Michal Fus is a resident and citizen of the State of Illinois (DuPage




                                                       2
      Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 3 of 22 PageID #:1




County) whose Personal Information 1 was compromised in the Defendant CafePress, Inc.’s data

breach. Plaintiff received a notice on October 2, 2019 from CafePress that his Personal

Information was compromised. Plaintiff has and will spend time and money employing a credit

monitoring service and putting credit freezes in place to mitigate possible harm. In addition, as a

result of the breach, Plaintiff will spend time and effort making multiple telephone calls to his

bank and credit card company, monitoring his financial accounts, searching for fraudulent

activity, and reviewing his credit reports. Plaintiff would not have purchased products from

CafePress’s website had he known of its inadequate data security practices. Given the nature of

the information stolen, Plaintiff remains at a substantial and imminent risk of future harm.

       9.      Defendant CafePress, Inc. is a Delaware corporation with its principal place of

business located at 11909 Shelbyville Road, Louisville, Kentucky. CafePress sells merchandise

on its website, www.cafepress.com, and ships merchandise nationwide, including to Illinois.

       10.     During the check-out process on its website, CafePress customers are never asked

to agree to or to read any particular terms and conditions as part of the sale. CafePress does not

show any terms or conditions in a customer’s online cart or at the time of purchase when

inputting payment information. Rather, the check-out process is akin to a brick-and-mortar store

where customers can make purchases without agreeing to any limits of liability, waivers or

arbitration provisions.

                                          IV.     FACTS

       11.     On or about February 20, 2019, CafePress’s online databases were hacked and



       1
          As used throughout this Complaint, “Personal Information” is defined as all information
exposed by the CafePress data breach, including but not limited to all or any part or combination
of name, address, telephone number, date of birth, email address, password, credit card number,
credit card expiration date, social security number, tax identification number, and other
personally identifying information.

                                                 3
      Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 4 of 22 PageID #:1




data for a total of 23,205,290 accounts was exposed. The breached data included 23 million

unique email addresses, passwords, names, physical addresses, phone numbers, the last for digits

of credit cards, credit card expiration dates, and in some instances, social security numbers.

       12.     Yet, due to apparently lax security protocols, CafePress either did not discover the

breach of its databases or took steps to hide the breach from its customers.

       13.     On or about July 13, 2019, a website titled We Leak Info reported that CafePress

had suffered a data breach:




       14.     Yet, CafePress did not take any steps to notify its customers of the breach.

       15.     On or about August 5, 2019, a second breach database service, haveibeenpwned

(HIBP), reported the data breach. Created by a Microsoft Regional Director, HIBP is a free

online resource for anyone to quickly assess if they may have been put at risk due to an online

account having been compromised or "pwned" in a data breach.

       16.     HIBP reported that it had received a tip that “exposed data included 23 million



                                                 4
      Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 5 of 22 PageID #:1




unique email addresses with some records also containing names, physical addresses, phone

numbers and passwords stored as SHA-1 hashes. The data was provided to HIBP by a source

who requested it be attributed to ‘JimScott.Sec@protonmail.com’.” An excerpt from the website

follows:




        17.     Designed by the United States National Security Agency, SHA-1 (Secure Hash

Algorithm 1) is a cryptographic hash function which takes an input (such as a password) and

produces a 160-bit (20-byte) hash value known as a message digest – typically rendered as a

hexadecimal number, 40 digits long.

        18.     Since 2005, SHA-1 has not been considered secure against hackers. Since 2010,

many organizations have recommended its replacement by SHA-2 or SHA-3.

        19.     Nonetheless, according to HIBP, CafePress continued to store some of its

customers’ personal-identifying information using SHA-1.

        20.     Also, on August 5, 2019, Forbes published an article entitled, “CafePress Hacked,

23M Accounts Compromised. Is Yours One of Them?” Forbes (8/5/19). 2

        21.     Forbes reported that the breach compromised a total of 23,205,290 accounts, and


        2
          See https://www.forbes.com/sites/daveywinder/2019/08/05/cafepress-hacked-23m-
accounts-compromised-is-yours-one-of-them/#155278bf407e (last visited 10/2/19).


                                                     5
      Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 6 of 22 PageID #:1




the exposed data included 23 million unique email addresses, names, physical addresses, phone

numbers, and passwords, roughly half of which were “encoded in a base64 SHA1, which is a

very weak encryption method to use especially in 2019 when better alternatives are available.”

        22.     According to Forbes, a CafePress spokesperson stated: “CafePress Inc. learned of

a potential security issue related to customer accounts. We have engaged third-party experts and

are investigating the issue. Our commitment to maintaining the confidentiality of our customers’

information is paramount to the employees and leadership of CafePress.”

        23.     Yet, CafePress did not take steps to notify its customers whose personal-

identifying information was compromised.

        24.     During that same month, August of 2019, CafePress forced users to change their

passwords but claimed it was due to a policy update. 3 Again, CafePress did not notify its

customers of the data breach, and, in fact, attempted to conceal the reason why it was requiring

its customers to change their passwords.

        25.     CafePress’s website, updated on September 5, 2019, a month before it contacted

its customers, acknowledged the hacking. The website states that the data breach affected

“approximately 22 million customer accounts in the United States and globally,” and “included

names, email addresses, passwords to customer CafePress accounts, and other information” and

“the information also included Social Security Numbers or Tax Identification Numbers” for less

than 1% of those affected individuals. https://www.cafepress.com/p/security2019 (last visited

10/2/19).

        26.     Finally, on or about October 2, 2019, Plaintiff and other CafePress customers



        3
          See “CafePress Informs Customers of Massive February Data Hack,” Advertising Specialty Institute,
found at https://www.asicentral.com/news/newsletters/promogram/september-2019/cafepress-informs-customers-of-
massive-february-data-hack/ (last visited 10/2/19) (attribution omitted).


                                                     6
      Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 7 of 22 PageID #:1




received an email, notifying them of a “data security incident” involving their personal

information, which “may have occurred on or about February 19, 2019.” This was the first time

Plaintiff learned his information was subject to the data breach.

       27.     The email from CafePress stated that it “recently discovered” that “an

unidentified third party” “may have obtained customer information…contained in a CafePress

database,” and that the data theft “may have included” their “name, email address, the password

to [their] CafePress account, and other information.”

       28.     CafePress advised Plaintiff to “remain vigilant and take steps to protect against

identify theft or fraud, including monitoring your accounts and free credit reports for signs of

suspicious activity;” “visit the CafePress website… and change your account password;” and

contact the credit reporting agencies (CRAs), Experian, TransUnion and Equfax, “to place a

‘fraud alert’ on your credit file.” Id. The CafePress email cautioned customers that “security

freezes” are available from the CRAs, but that “placing a security freeze on your credit report

may delay, interfere with, or prevent the timely approval of any requests you make for new

loans, credit mortgages, employment, housing, or other services.”

       29.     The CafePress data breach has forced and will force consumers to spend time and

money to protect themselves, including purchasing credit monitoring services and implementing

account protections, such as a credit or security “freezes.”

       30.     Yet as CafePress’s October 2, 2019 email noted, while a security freeze allows a

consumer to restrict access to their credit report, which in turn makes it more difficult for identity

thieves to open new accounts in that consumer’s name, they can create barriers for consumers

who are quickly in need of credit.




                                                  7
       Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 8 of 22 PageID #:1




        31.      Experian’s website confirms these difficulties and challenges of freezing credit. 4

Experian acknowledges that, “Credit freezes can create delays and problems when credit is

needed quickly in the case of applying for a loan, credit card, or even a job hunt…. During a

freeze period, most companies will not extend credit until they check one’s credit file with one or

three major credit bureaus, and that takes time.” Id.

        32.      Annual monetary losses from identity theft are in the billions of dollars.

According to a Presidential Report on identity theft produced in 2007:

                 In addition to the losses that result when identity thieves
                 fraudulently open accounts . . . individual victims often suffer
                 indirect financial costs, including the costs incurred in both civil
                 litigation initiated by creditors and in overcoming the many
                 obstacles they face in obtaining or retaining credit. Victims of non-
                 financial identity theft, for example, health-related or criminal
                 record fraud, face other types of harm and frustration.

                  In addition to out-of-pocket expenses that can reach thousands of
                 dollars for the victims of new account identity theft, and the
                 emotional toll identity theft can take, some victims have to spend
                 what can be a considerable amount of time to repair the damage
                 caused by the identity thieves. Victims of new account identity
                 theft, for example, must correct fraudulent information in their
                 credit reports and monitor their reports for future inaccuracies,
                 close existing bank accounts and open new ones, and dispute
                 charges with individual creditors.

        33.      According to the U.S. Government Accountability Office, which conducted a

study regarding data breaches:

                 [L]aw enforcement officials told us that in some cases, stolen data
                 may be held for up to a year or more before being used to commit
                 identity theft. Further, once stolen data have been sold or posted on
                 the Web, fraudulent use of that information may continue for
                 years. As a result, studies that attempt to measure the harm
                 resulting from data breaches cannot necessarily rule out all future
                 harm.


        4
            https://www.experian.com/blogs/ask-experian/7-things-you-need-to-know-before-freezing-your-credit/
(last visited 10/2/19).


                                                       8
      Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 9 of 22 PageID #:1




       34.     Consequently, victims of the Defendant’s data breach are at an imminent risk of

fraud and identity theft now and for years to come.

       35.     Defendant’s actions and failures to act when required have caused Plaintiff and

the Class harm and/or the significant and imminent risk of future harm, including:

                  a. theft of their Personal Information;

                  b. costs associated with the detection and prevention of identity theft and
                     unauthorized use of their financial accounts;

                  c. costs associated with purchasing credit monitoring and identity theft
                     protection services;

                  d. unauthorized charges and loss of use of and access to their financial
                     account funds and costs associated with inability to obtain money from
                     their accounts or being limited in the amount of money they were
                     permitted to obtain from their accounts, including missed payments on bills
                     and loans, late charges and fees, and adverse effects on their credit;

                  e. lowered credit scores resulting from credit inquiries following fraudulent
                     activities;

                  f.   costs associated with time spent and the loss of productivity to address and
                       attempt to ameliorate, mitigate, and deal with the actual and future
                       consequences of the data breach—including finding fraudulent charges,
                       cancelling and reissuing cards, enrolling in credit monitoring and identity
                       theft protection services, freezing and unfreezing accounts, and imposing
                       withdrawal and purchase limits on compromised accounts;

                  g. the imminent and certainly impending injury flowing from potential fraud
                     and identify theft posed by their Personal Information being placed in the
                     hands of criminals; and

                  h. continued risk of exposure to hackers and thieves of their Personal
                     Information, which remains in Defendant’s possession and is subject to
                     further breaches so long as Defendant fails to undertake appropriate and
                     adequate measures to protect Plaintiff and the Class.

                            V.    CLASS ACTION ALLEGATIONS

       36.     Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, Plaintiff seeks

certification of the following nationwide class: “All persons residing in the United States whose



                                                 9
     Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 10 of 22 PageID #:1




Personal Information was compromised in the CafePress, Inc. data breach that occurred in

February, 2019.”

       37.     Plaintiff also seeks certification, pursuant to Rule 23(b)(2) and (b)(3) of the

following Illinois Subclass: “All persons residing in Illinois whose Personal Information was

compromised in the CafePress, Inc. data breach that occurred in February, 2019.”

       38.     Numerosity: Federal Rule of Civil Procedure 23(a)(1). The members of the

Class are so numerous and geographically dispersed that individual joinder of all Class members

is impracticable. CafePress has revealed that over 22 million customer accounts in the United

States and globally have been affected, making joinder impracticable. Those individuals’ names

and addresses are available from Defendant’s records, and Class members may be notified of the

pendency of this action by recognized, Court-approved notice dissemination methods.

       39.     Commonality and Predominance: Federal Rules of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting individual class members, including:

                   a. Whether Defendant knew or should have known that its computer systems
                      were vulnerable to attack;

                   b. Whether Defendant failed to take adequate and reasonable measures to
                      ensure its data systems were protected;

                   c. Whether Defendant failed to take available steps to prevent and stop the
                      breach from happening;

                   d. Whether Defendant failed to disclose the material facts that it did not have
                      adequate computer systems and security practices to safeguard its
                      customers’ Personal Information;

                   e. Whether Defendant failed to provide timely and adequate notice of the data
                      breach;

                   f.   Whether Defendant owed a duty to Plaintiff and Class members to protect
                        their Personal Information and to provide timely and accurate notice of the



                                                 10
     Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 11 of 22 PageID #:1




                       data breach to Plaintiff and Class members;

                  g. Whether Defendant breached its duties to protect the Personal Information
                     of Plaintiff and Class members by failing to provide adequate data security
                     and by failing to provide timely and accurate notice to Plaintiff and Class
                     members of the data breach;

                  h. Whether Defendant’s conduct, including its failure to act, resulted in or
                     was the proximate cause of the breach of its systems, resulting in the
                     unauthorized access and/or theft of consumers’ Personal Information;

                  i.   Whether Defendant’s conduct violated state consumer protection laws;

                  j.   Whether Defendant’s conduct renders it liable for negligence, negligence
                       per se, or unjust enrichment;

                  k. Whether, as a result of Defendant’s conduct, Plaintiff and Class members
                     face a significant threat of harm and/or have already suffered harm, and, if
                     so, the appropriate measure of damages to which they are entitled;

                  l.   Whether, as a result of Defendant’s conduct, Plaintiff and Class members
                       are entitled to injunctive, equitable, declaratory and/or other relief, and, if
                       so, the nature of such relief; and

                  m. Whether, as a result of Defendant’s conduct, Plaintiff and Class members
                     are entitled to damages, punitive damages, costs, and attorneys’ fees.


       40.     Typicality: Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of other Class members’ claims because Plaintiff and Class members were subjected to

the same allegedly unlawful conduct and damaged in the same way.

       41.     Adequacy of Representation: Federal Rule of Civil Procedure 23(a)(4). Plaintiff

is an adequate class representative because his interests do not conflict with the interests of Class

members who he seeks to represent, Plaintiff has retained counsel competent and experienced in

complex class action litigation, and Plaintiff intends to prosecute this action vigorously. The

Class members’ interests will be fairly and adequately protected by Plaintiff and his counsel.

       42.     Declaratory and Injunctive Relief: Federal Rule of Civil Procedure 23(b)(2).




                                                  11
     Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 12 of 22 PageID #:1




The prosecution of separate actions by individual Class members would create a risk of

inconsistent or varying adjudications with respect to individual Class members that would

establish incompatible standards of conduct for Defendant. Such individual actions would create

a risk of adjudications that would be dispositive of the interests of other Class members and

impair their interests. Defendant has acted and/or refused to act on grounds generally applicable

to the Class, making final injunctive relief or corresponding declaratory relief appropriate.

       43.     Superiority: Federal Rule of Civil Procedure 23(b)(3). A class action is superior

to any other available means for the fair and efficient adjudication of this controversy, and no

unusual difficulties are likely to be encountered in the management of this class action. The

damages or other financial detriment suffered by Plaintiff and Class members are relatively small

compared to the burden and expense that would be required to individually litigate their claims

against Defendant, so it would be impracticable for Class members to individually seek redress

for Defendant’s wrongful conduct. Even if Class members could afford litigation, the court

system could not. Individualized litigation creates a potential for inconsistent or contradictory

judgments and increases the delay and expense to all parties and the court system. By contrast,

the class action device presents far fewer management difficulties and provides the benefits of

single adjudication, economies of scale, and comprehensive supervision by a single court,

especially where by CafePress’s own admission, there are over 22 million customers affected.

                                      CAUSES OF ACTION

                                            COUNT I
                                          NEGLIGENCE

       44.      Individually and on behalf of the Nationwide Class, Plaintiff realleges and

incorporates the foregoing allegations as if fully set forth herein.

       45.     Defendant owed a duty to Plaintiff and Class members to exercise reasonable care



                                                  12
     Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 13 of 22 PageID #:1




in obtaining, retaining, securing, safeguarding, deleting, and protecting their Personal

Information in its possession from being compromised, lost, stolen, accessed and misused by

unauthorized persons. More specifically, this duty included, among other things: (a) designing,

maintaining, and testing its security systems to ensure that Plaintiff’s and Class members’

Personal Information in its possession was adequately secured and protected; (b) implementing

processes that would detect a breach of its security system in a timely manner; (c) timely acting

upon warnings and alerts, including those generated by its own security systems, regarding

intrusions to its networks; and (d) maintaining data security measures consistent with current

technology and industry standards.

       46.        Defendant’s duty to use reasonable care arose from several sources. Defendant

had a common law duty to prevent foreseeable harm to others. This duty existed because

Plaintiff and Class members were the foreseeable and probable victims of any inadequate

security practices. In fact, not only was it foreseeable that Plaintiff and Class Members would be

harmed by the failure to protect their Personal Information because hackers routinely attempt to

steal such information and use it for nefarious purposes, Defendant knew that it was more likely

than not Plaintiff and other Class members would be harmed.

       47.        Defendant’s duty also arose under Section 5 of the Federal Trade Commission

Act (“FTC Act”), 15 U.S.C. § 45, which prohibits “unfair . . . practices in or affecting

commerce,” including, as interpreted and enforced by the FTC, the unfair practice of failing to

use reasonable measures to protect Personal Information by companies such as Defendant.

Various FTC publications and data security breach orders further form the basis of Defendant’s

duty. In addition, individual states have enacted statutes based upon the FTC Act that also

created a duty.




                                                 13
     Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 14 of 22 PageID #:1




       48.     Timely notification of the data breach was required, appropriate and necessary so

that, among other things, Plaintiff and Class members could take appropriate measures to freeze

or lock their credit profiles, avoid unauthorized charges to their credit or debit card accounts,

cancel or change usernames and passwords on compromised accounts, monitor their account

information and credit reports for fraudulent activity, contact their banks or other financial

institutions that issue their credit or debit cards, obtain credit monitoring services, and take other

steps to mitigate or ameliorate the damages caused by Defendant’s misconduct.

       49.     Defendant breached the duties it owed to Plaintiff and Class members described

above and thus was negligent. Defendant breached these duties by, among other things, failing

to: (a) exercise reasonable care and implement adequate security systems, protocols and practices

sufficient to protect the Personal Information of Plaintiff and Class members; (b) detect the

breach while it was ongoing; (c) maintain security systems consistent with current technology

and industry standards; and (d) timely disclose that Plaintiff’s and the Class members’ Personal

Information in Defendant’s possession had been or was reasonably believed to have been, stolen

or compromised.

       50.     But for Defendant’s wrongful and negligent breach of its duties owed to Plaintiff

and Class members, their Personal Information would not have been compromised.

       51.     As a direct and proximate result of Defendant’s negligence, Plaintiff and Class

members have been injured as described herein, and are entitled to damages, including

compensatory, punitive, and nominal damages, in an amount to be proven at trial. Plaintiff’s and

Class members’ injuries include:

                   a. theft of their Personal Information;

                   b. costs associated with the detection and prevention of identity theft and
                      unauthorized use of their financial accounts;



                                                  14
     Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 15 of 22 PageID #:1




                   c. costs associated with purchasing credit monitoring and identity theft
                      protection services;

                   d. unauthorized charges and loss of use of and access to their financial
                      account funds and costs associated with inability to obtain money from
                      their accounts or being limited in the amount of money they were
                      permitted to obtain from their accounts, including missed payments on bills
                      and loans, late charges and fees, and adverse effects on their credit;

                   e. lowered credit scores resulting from credit inquiries following fraudulent
                      activities;

                   f.   costs associated with time spent and the loss of productivity from taking
                        time to address and attempt to ameliorate, mitigate, and deal with the
                        actual and future consequences of the data breach— including finding
                        fraudulent charges, cancelling and reissuing cards, enrolling in credit
                        monitoring and identity theft protection services, freezing and unfreezing
                        accounts, and imposing withdrawal and purchase limits on compromised
                        accounts;

                   g. the imminent and certainly impending injury flowing from potential fraud
                      and identify theft posed by their Personal Information being placed in the
                      hands of criminals; and

                   h. continued risk of exposure to hackers and thieves of their Personal
                      Information, which remains in Defendant’s possession and is subject to
                      further breaches so long as Defendant fails to undertake appropriate and
                      adequate measures to protect Plaintiff and Class members.

                                         COUNT II
                                     NEGLIGENCE PER SE

       52.     Individually and on behalf of the Nationwide Class, Plaintiff realleges and

incorporates the foregoing allegations as if fully set forth herein.

       53.     Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, prohibits “unfair

. . . practices in or affecting commerce” including, as interpreted and enforced by the Federal

Trade Commission (“FTC”), the unfair act or practice by companies such as Defendant of failing

to use reasonable measures to protect Personal Information. Various FTC publications and orders

also form the basis of Defendant’s duty.



                                                  15
     Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 16 of 22 PageID #:1




       54.     Defendant violated Section 5 of the FTC Act (and similar state statutes) by failing

to use reasonable measures to protect Personal Information, failing to use current and generally

accepted technology, and not complying with industry standards. Defendant’s conduct was

particularly unreasonable given the size of its customer database, the nature and amount of

Personal Information it obtained and stored, and the foreseeable consequences of a data breach.

       55.     Defendant’s violation of Section 5 of the FTC Act (and similar state statutes)

constitutes negligence per se.

       56.     Class members are consumers within the class of persons Section 5 of the FTC

Act (and similar state statutes) was intended to protect.

       57.     Moreover, the harm that has occurred is the type of harm the FTC Act (and

similar state statutes) was intended to guard against. Indeed, the FTC has pursued over fifty

enforcement actions against businesses which, as a result of their failure to employ reasonable

data security measures and avoid unfair and deceptive practices, caused the same harm suffered

by Plaintiff and the Class.

       58.     As a direct and proximate result of Defendant’s negligence, Plaintiff and Class

members have been injured as described herein, and are entitled to damages, including

compensatory, punitive, and nominal damages, in an amount to be proven at trial.

                                    COUNT III
               ILLINOIS PERSONAL INFORMATION PROTECTION ACT,
                     815 ILL. COMP. STAT. §§ 530/10(A), ET SEQ.

       59.     Individually and on behalf of the Illinois Subclass, Plaintiff realleges and

incorporates the foregoing allegations as if fully set forth herein.

       60.     As a corporation which handles, collects, disseminates, and otherwise deals with

nonpublic personal information, Defendant is a Data Collector as defined in 815 Ill. Comp. Stat.

§ 530/5.


                                                  16
     Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 17 of 22 PageID #:1




       61.     Plaintiff and Illinois Subclass members’ Personal Information (e.g., Social

Security numbers) includes Personal Information as covered under 815 Ill. Comp. Stat. § 530/5.

       62.     As a Data Collector, Defendant is required to notify Plaintiff and Illinois Subclass

members of a breach of its data security system in the most expedient time possible and without

unreasonable delay pursuant to 815 Ill. Comp. Stat. § 530/10(a).

       63.     By failing to disclose the data breach in the most expedient time possible and

without unreasonable delay, Defendant violated 815 Ill. Comp. Stat. § 530/10(a).

       64.     Pursuant to 815 Ill. Comp. Stat. § 530/20, a violation of 815 Ill. Comp. Stat. §

530/10(a) constitutes an unlawful practice under the Illinois Consumer Fraud and Deceptive

Business Practices Act.

       65.     As a direct and proximate result of Defendant’s violations of 815 Ill. Comp. Stat.

§ 530/10(a), Plaintiff and Illinois Subclass members suffered damages, as described above.

       66.     Plaintiff and Illinois Subclass members seek relief under 815 Ill. Comp. Stat. §

510/3 for the harm they suffered because of Defendant’s willful conduct.

                                             COUNT IV

                            ILLINOIS CONSUMER FRAUD ACT,
                           815 ILL. COMP. STAT. §§ 505, ET SEQ.

       67.     Plaintiff realleges and incorporates the foregoing allegations as if fully set forth

herein on behalf of the Illinois Subclass.

       68.     Defendant is a “person” as defined by 815 Ill. Comp. Stat. §§ 505/1(c).

       69.     Plaintiff and Illinois Subclass members are “consumers” as defined by 815 Ill.

Comp. Stat. §§ 505/1(e).

       70.     Defendant’s conduct as described herein was in the conduct of “trade” or

“commerce” as defined by 815 Ill. Comp. Stat. § 505/1(f).



                                                 17
     Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 18 of 22 PageID #:1




       71.     Defendant’s deceptive, unfair, and unlawful trade acts or practices, in violation of

815 Ill. Comp. Stat. § 505/2, include:

                  a. Failing to implement and maintain reasonable security and privacy
                     measures to protect Plaintiff and Illinois Subclass members’ Personal
                     Information, which was a direct and proximate cause of the Defendant data
                     breach;

                  b. Failing to comply with common law and statutory duties pertaining to the
                     security and privacy of Plaintiff and Illinois Subclass members’ Personal
                     Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
                     Illinois laws regulating the use and disclosure of Social Security Numbers,
                     815 Ill. Comp. Stat § 505/2RR, and the Illinois Uniform Deceptive Trade
                     Practices Act, 815 Ill. Comp. Stat. § 510/2(a), which was a direct and
                     proximate cause of the Defendant data breach;

                  c. Misrepresenting that it would protect the privacy and confidentiality of
                     Plaintiff and Illinois Subclass members’ Personal Information,
                     including by implementing and maintaining reasonable security measures;

                  d. Misrepresenting that it would comply with common law and statutory
                     duties pertaining to the security and privacy of Plaintiff and Illinois
                     Subclass members’ Personal Information;

                  e. Omitting, suppressing, and concealing the material fact that it did not
                     reasonably or adequately secure Plaintiff and Illinois Subclass members’
                     Personal Information; and

                  f.   Omitting, suppressing, and concealing the material fact that it did not
                       comply with common law and statutory duties pertaining to the security
                       and privacy of Plaintiff and Illinois Subclass members’ Personal
                       Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
                       Illinois laws regulating the use and disclosure of Social Security Numbers,
                       815 Ill. Comp. Stat § 505/2RR, and the Illinois Uniform Deceptive Trade
                       Practices Act, 815 Ill. Comp. Stat. § 510/2(a).


       72.     Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       73.     Defendant intended to mislead Plaintiff and Illinois Subclass members and induce




                                                18
     Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 19 of 22 PageID #:1




them to rely on its misrepresentations and omissions.

          74.   The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury that these

consumers could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

          75.   Defendant acted intentionally, knowingly, and maliciously to violate Illinois’s

Consumer Fraud Act, and recklessly disregarded Plaintiff and Illinois Subclass members’

rights.

          76.   As a direct and proximate result of Defendant’s unfair, unlawful, and deceptive

acts and practices, Plaintiff and Illinois Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

          77.   Plaintiff and Illinois Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, restitution, punitive damages, injunctive relief, and

reasonable attorneys’ fees and costs.

                                             COUNT V

                ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT,
                         815 ILL. COMP. STAT. §§ 510/2, ET SEQ.

          78.   Individually and on behalf of the Illinois Subclass, Plaintiff realleges and

incorporates the foregoing allegations as if fully set forth herein.

          79.   Defendant is a “person” as defined by 815 Ill. Comp. Stat. §§ 510/1(5).

          80.   Defendant engaged in deceptive trade practices in the conduct of its business, in



                                                   19
     Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 20 of 22 PageID #:1




violation of 815 Ill. Comp. Stat. §§ 510/2(a), including:

                  a. Representing that goods or services have characteristics that they do not
                     have;

                  b. Representing that goods or services are of a particular standard, quality, or
                     grade if they are of another;

                  c. Advertising goods or services with intent not to sell them as advertised;
                     and

                  d. Engaging in other conduct that creates a likelihood of confusion or
                     misunderstanding.


       81.     Defendant’s deceptive trade practices include:

                  a. Failing to implement and maintain reasonable security and privacy
                     measures to protect Plaintiff and Illinois Subclass members’ Personal
                     Information, which was a direct and proximate cause of the Defendant data
                     breach;

                  b. Failing to comply with common law and statutory duties pertaining to the
                     security and privacy of Plaintiff and Illinois Subclass members’ Personal
                     Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
                     Illinois laws regulating the use and disclosure of Social Security Numbers,
                     815 Ill. Comp. Stat § 505/2RR, and the Illinois Uniform Deceptive Trade
                     Practices Act, 815 Ill. Comp. Stat. § 510/2(a), which was a direct and
                     proximate cause of the Defendant data breach;

                  c. Misrepresenting that it would protect the privacy and confidentiality of
                     Plaintiff and Illinois Subclass members’ Personal Information, including
                     by implementing and maintaining reasonable security measures;

                  d. Misrepresenting that it would comply with common law and statutory
                     duties pertaining to the security and privacy of Plaintiff and Illinois
                     Subclass members’ Personal Information;

                  e. Omitting, suppressing, and concealing the material fact that it did not
                     reasonably or adequately secure Plaintiff and Illinois Subclass members’
                     Personal Information; and

                  f.   Omitting, suppressing, and concealing the material fact that it did not
                       comply with common law and statutory duties pertaining to the security
                       and privacy of Plaintiff and Illinois Subclass members’ Personal
                       Information.



                                                20
     Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 21 of 22 PageID #:1




       82.     Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       83.     The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and

Illinois Subclass members that they could not reasonably avoid; this substantial injury

outweighed any benefits to consumers or to competition.

       84.     As a direct and proximate result of Defendant’s unfair, unlawful, and deceptive

trade practices, Plaintiff and Illinois Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.

       85.     Plaintiff and Illinois Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief and reasonable attorney’s fees.

       WHEREFORE, Plaintiff respectfully requests that this Court:

       a.      Certify this action as a class action, proper and maintainable pursuant to Rule 23

of the Federal Rules of Civil Procedure; declare that Plaintiff is a proper class representative; and

appoint Plaintiff’s counsel as Class Counsel;

       b.      Grant permanent injunctive relief to prohibit Defendant from continuing to

engage in the unlawful acts, omissions, and practices described herein;

       c.      Award Plaintiff and Class members compensatory, consequential, general, and

nominal damages in an amount to be determined at trial;




                                                 21
     Case: 1:19-cv-06601 Document #: 1 Filed: 10/04/19 Page 22 of 22 PageID #:1




         d.    Award statutory damages, trebled, and punitive or exemplary damages, to the

extent permitted by law;

         e.    Grant declaratory relief sought herein;

         f.    Award to Plaintiff the costs and disbursements of the action, along with

reasonable attorneys’ fees, costs, and expenses;

         g.    Award pre- and post-judgment interest at the maximum legal rate; and

         h.    Grant all such other relief as is just and proper.

                                  DEMAND FOR JURY TRIAL

Plaintiff demands a jury trial on all claims so triable.

Dated:         October 4, 2019                                FEGAN SCOTT LLC

                                                              By:__/s/ Elizabeth A. Fegan__
                                                              Elizabeth A. Fegan
                                                              Timothy A. Scott
                                                              FEGAN SCOTT LLC
                                                              150 S. Wacker Dr., 24th Floor
                                                              Chicago, IL 60606
                                                              Phone: 312.741.1019
                                                              Fax: 312.264.0100
                                                              beth@hbsslaw.com
                                                              tim@feganscott.com

                                                              Lynn A. Ellenberger
                                                              FEGAN SCOTT LLC
                                                              500 Grant St., Suite 2900
                                                              Pittsburgh, PA 15219
                                                              lynn@feganscott.com

                                                              Counsel for Plaintiff




                                                   22
